Citation Nr: 0831745	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  05-37 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for dysthymia and 
generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran reportedly served on active duty from April 1971 
to February 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in January 2005, a statement of the 
case was issued in October 2005, and a substantive appeal was 
received in November 2005.  The veteran testified at a 
hearing before the Board in July 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he incurred dysthymia and 
generalized anxiety disorder during active service.  Letters 
from Dr. M.D.J. dated in April 2004 and December 2005 reflect 
a diagnosis of dysthymia and generalized anxiety disorder.  
Dr. M.D.J. opined that both conditions are directly related 
to the veteran's service.  The veteran underwent a VA 
examination in November 2007.  The examiner diagnosed 
dysthymia and generalized anxiety disorder.  The examiner 
opined that the symptoms of depression and worry existed 
prior to service and are not service-related.  The veteran 
testified at the July 2008 Board hearing that he has an 
appointment with Dr. M.D.J. in the next few months.  Under 
the circumstances, the Board believes that a request should 
be made to have Dr. M.D.J. look over, and respond to, the 
November 2007 VA examiner's report.  Based on Dr. M.D.J.'s 
response, another VA examination may be necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate 
action to request all pertinent 
treatment records from Dr. M.D.J. and 
request that Dr. M.D.J. submit a 
statement in response to the November 
2007 VA examiner's report, including an 
opinion as to whether another VA 
examination is in order.  

2.  If and only if Dr. M.D. J. opines 
that another VA examination is in order, 
then the veteran should then be scheduled 
for another VA examination to determine 
the nature and etiology of any dysthymia 
and generalized anxiety disorder.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
current dysthymia and generalized anxiety 
disorder capable of diagnosis should be 
clearly reported.  The examiner should 
resolve any conflicting opinions, 
specifically those rendered by the 
November 2007 VA examiner and Dr. M.D.J.  
If current dysthymia and generalized 
anxiety disorder is diagnosed, then the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that such dysthymia and generalized 
anxiety disorder is causally related to 
the veteran's active duty service, to 
include duties during active duty 
service.  A rationale for such opinion 
should be furnished. 

3.  After completion of the above, the 
RO should review the expanded record, 
and undertake a merits analysis of the 
claim of service connection for 
dysthymia and generalized anxiety 
disorder.  Unless the benefit sought is 
granted, the veteran should be 
furnished a supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review. 


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 
